DETAILED ACTION
The instant action is in response to application 5 June 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The drawing objections have been withdrawn.
The 112 rejections have been withdrawn.
Applicant’s remarks on the merits have been considered but are not persuasive. 
As to claim 4, applicant argues that Barret does not disclose a delay between a provision of a first AC voltage at a first primary winding and a provision of a second AC voltage at a second AC winding.  Examiner respectfully disagrees.  First, from a broad point of view applicant did not disclaim a delay of 0 seconds.  Though this is doubtful what applicant intended to claim, the courts have repeatedly told to the office to view claims broadly (MPEP 2111.01).  Even with a narrower interpretation, the evidence suggests that the claim language is not patentable.  Note that Barret explicitly teaches multiple output voltages (“transformers T1, T2 and T3 according to the present invention may be independently controlled to result in independently regulated, galvanically isolated outputs OUT1, OUT2 and OUT3.”).  The only form of control present in Barret is from the tertiary winding DC current which is shown in more detail in Fig. 5, which changes the saturation point of the inductors.  By changing the saturation, Barrett is effectively changing the inductance which would lead to different LC times, causing a difference or delay between the transformers.  This can perhaps most be clearly explained in  It is also implies by col. 10, lines 1-10 of Barrett (“It will also be appreciated that control of DC current to DC control windings 54 and 56 affects both the coupling, K, of primary and secondary windings 50 and 52 as well as the magnetizing inductance. Specifically, the application of DC control current to DC windings 54 and 56 allows one to invoke a controlled permeability change of ferrite core 42 to thereby effect a change in the coupling between primary and secondary windings 50 and 52.”).  Note that apparent inductance is equivalent to self-inductance and mutual inductance present.  By changing the coupling value, the mutual (and apparent) inductance changes greatly, changing the value of the inductor.  It is also implied by col. 11, lines 40-55  of Barret (“The imperfect cancellation of AC in the control windings of the transformer embodiments represented in FIGS. 3A through 3H is inherent. This can be deduced with reference to FIG. 3A. Consider a point in time when the AC flux is flowing as depicted by the lines of flux A. The DC flux, which is time invariant, is depicted by the lines of flux B. First leg 44 has a total flux of B+A. It is consequently closer to saturation than second leg 46, which has a total flux of B-A. At this time, leg 44 has lower permeability than leg 46. Hence winding 54 has less AC output than winding 56. When the AC flux reverses direction, winding 54 will have more AC output than winding 56. Thus the summation of the AC produced by the connection of the control windings is not zero. The AC in the control windings can be reduced by lowering the AC/DC flux ratio.”).  As such, argument is not persuasive and the rejections under 35 USC 103 
As to claims 9-10, note that claims 9-10 are not dependent on claim 3, nor was the rejection originally dependent upon Barret.  As such these arguments are not persuasive.  The anticipation rejection of claims 9 and 10 are sustained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Wataru (EP 3203624).
As to claim 9,  Wataru discloses A method for transferring electrical energy using a transformer (Fig. 3) having a first ring-shaped transformer core (Fig. 3 UC1- UC0), a second ring-shaped transformer core (Fig. 3, UC2-UC0), a first primary winding (311), disposed on the first transformer core, a second primary winding (321), disposed on the second transformer core, a first secondary winding (312), disposed onAttorney Docket No. 022862-3370-USO1 the first transformer core, a second secondary winding (322), disposed on the second transformer core, and a tertiary winding (31), disposed on the first transformer core (41) and the second transformer core (42), the method comprising the steps of: providing (Fig. 4, Vp1) a first AC voltage at the first primary winding; and providing (Fig. 4, Vp2)  a second AC voltage at the second primary winding with a time delay (t2, t2') in relation to the provision (S 10) of the first AC voltage; wherein the time delay (t2) is set on the basis of a target voltage at the tertiary winding (Fig. 4, the switches are controlling the output voltage via feeding the diodes and filtered on the output).
A method for transferring electrical energy using a transformer (Fig. 3) having a first ring-shaped transformer core (Fig. 3 UC1- UC0), a second ring-shaped transformer core (Fig. 3, UC2-UC0), a first primary winding (311), disposed on the first transformer core, a second primary winding (321), disposed on the second transformer core, a first secondary winding (312), disposed onAttorney Docket No. 022862-3370-USO1 the first transformer core, a second secondary winding (322), disposed on the second transformer core, and a tertiary winding (31), disposed on the first transformer core (41) and the second transformer core (42), the method comprising, the method including the steps of: providing (Vp1) a first AC voltage at the first secondary winding; and providing (Vp2) a second AC voltage at the second secondary winding with a time delay (t2); wherein the magnetic flux through the first transformer core and the magnetic flux through the second transformer core (See Figs. 3 and 11.  The parallel magnetic flux in the center limb should run the same direction). extend in the same direction in a region surrounded by the tertiary winding (31), and wherein the time delay  is set on the basis of a target voltage at the tertiary winding (Fig. 4, the switches are controlling the output voltage via feeding the diodes and filtered on the output).
As to claim 10, Wataru discloses including the steps of: providing (S20) a first AC voltage at the first secondary winding (Vp1); and providing (Vp2) a second AC voltage at the second secondary winding; wherein the magnetic flux through the first transformer core and the magnetic flux through the second transformer core extend in the same direction in a region surrounded by the tertiary winding (See Figs. 3 and 11.  The parallel magnetic flux in the center limb should run the same direction).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 5737203) in view of Mao (US 20160322968).
As to claim 3, Barrett discloses A three-port voltage converter, comprising: a transformer  having a first ring-shaped transformer core, a second ring-shaped transformer core, a first primary winding, disposed on the first transformer core, a second primary winding, disposed on the second transformer core, a first secondary winding, disposed on the first transformer core, a second secondary winding, disposed on the second transformer core, and a tertiary winding, disposed on the first transformer core and the second transformer core (see above, the previous limitations  limitations are similar to claim 1); a first driver circuit (Fig. 4, item generating control signals for Q1/Q2), designed to provide a first AC voltage at the first primary winding (70) and to provide a second AC voltage at the second primary winding (72); a skill in the art that when a low to moderate bias current is applied to the control winding (for example, the 1.0 and 2.0 amps DC biases applied in the above example), the transformer of the present invention behaves like a resonating output transformer with low, magnetizing inductance. The magnetizing current results in a reduction of output current, but also permits output current to be generated beyond a voltage conversion ratio in excess of unity.”), designed to rectify an AC voltage applied to the tertiary winding wherein the first driver circuit is designed to provide a time delay between the provision of the first AC voltage at the first primary winding and the provision of the second AC voltage at the second primary winding, wherein the time delay s adjustable on the basis of a target voltage at the tertiary winding (Col. 4, lines 23-40, the magnetizing current is changing the effective inductance of the transformer, therefore generating different AC waves in each item, providing lead/lag between individual phases).
Barrett does not explicitly disclose a second driver circuit.
Mao teaches a second driver circuit (Fig. 13, item controlling s1-s4) configured to rectify an AC voltage (output n1-n4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use synchronous rectifiers as disclosed in Mao to reduce conduction losses.  
	As to claim 5, Barrett in view of Mao teaches wherein the first driver circuit (Q1/Q2) comprises a first primary resonant circuit (C1/T1), which is electrically coupled to the first primary winding, and a second primary resonant circuit (C2/T2), which is electrically coupled to the second primary winding.
	As to claim 6, Barrett in view of Mao teaches wherein the first driver circuit (Q1/Q2) is designed to provide a respective rectangular voltage to the first primary resonant circuit (13) and to the second primary resonant circuit (14) and wherein a duty cycle of the rectangular voltages is adaptable on the basis of an electric power to be transferred (Col. 1, lines 15-25 “The control or regulation of the output of transformers has been accomplished by a variety of devices, including preregulation with devices such as pulse width modulation (PWM) inverters, saturable reactors, magnetic amplifiers, and ferroresonant regulators. For PWM inverters, the pulse width of the original input to the transformer is adjusted to result in a change in the transformer's output.”).
As to claim 7, Barrett in view of Mao teaches wherein the second driver circuit comprises a secondary resonant circuit (Mao, LR1, CR1), which is electrically coupled to the first secondary winding (n1) and to the second secondary winding (n2) at a node (this is made obvious simply by tying the outputs together.  The expected advantage of parallel paths would be more current output).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 5737203) in view of Mao (US 20160322968) and Huang (US 7193866).
As to claim 11, Barret in view of Mao teaches wherein the first secondary winding (21) and the second secondary winding (22) are excited by the second driver circuit.  They do not explicitly teach and the excitation of the second secondary winding (22) is implemented with reverse polarity to the excitation of the first secondary winding (21).  
Huang teaches the excitation of the second secondary winding (43) is implemented with reverse polarity to the excitation of the first secondary winding (42) (See Fig. 3 showing the SR waveforms).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use synchronous rectifiers as disclosed in Mao to reduce damage to the circuit (Col. 1, lines 30-40).  
Allowable Subject Matter
Claims 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 8, the prior art fails to disclose: “wherein the second driver circuit (20) comprises a first secondary resonant circuit (23), which is electrically coupled to the first secondary winding (21), and a second secondary resonant circuit (24), which is electrically coupled to the second secondary winding (22); and wherein the rectifier circuit (30) comprises a tertiary resonant circuit (35), which is electrically coupled to the tertiary winding (31).” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839